Exhibit 10.1

TREX COMPANY, INC.

2005 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

1.      PURPOSE

   1

2.      DEFINITIONS

   1

3.      ADMINISTRATION OF THE PLAN

   3

3.1.       Board

   3

3.2.       Committee

   3

3.3.       Grants

   3

3.4.       No Liability

   4

3.5.       Applicability of Rule 16b-3

   4

3.6.       Termination of Employment or Other Relationship

   4

4.      STOCK SUBJECT TO THE PLAN

   4

4.1.       Aggregate Limitation

   4

4.2.       Application of Aggregate Limitation

   5

4.3.       Per-Grantee Limitation

   5

5.      EFFECTIVE DATE AND TERM OF THE PLAN

   6

5.1.       Effective Date

   6

5.2.       Term

   6

6.      PERMISSIBLE GRANTEES

   6

6.1.       Employees and Service Providers

   6

6.2.       Multiple Grants

   6

6.3.       LIMITATIONS ON GRANTS OF INCENTIVE STOCK OPTIONS

   6

7.      AWARD AGREEMENT

   6

8.      OPTIONS

   7

8.1.       Option Price

   7

8.2.       Vesting

   7

8.3.       Option Term

   7

8.4.       Termination of Employment or Other Relationship for a Reason Other
than Retirement, Death or Disability

   7

8.5.       Rights in the Event of Death

   8

8.6.       Rights in the Event of Disability

   8

8.7.       Rights in the Event of Retirement

   8

8.8.       Limitations on Exercise of Option

   8

8.9.       Method of Exercise

   8

8.10.     Rights as a Stockholder; Dividend Equivalents

   9

8.11.     Delivery of Stock Certificates

   9

9.      STOCK APPRECIATION RIGHTS

   9

9.1.       SAR Price

   9

9.2.       Vesting, and Terms and Conditions Governing SARs

   9

9.3.       SAR Term

   9

9.4.       Termination of Employment or Other Relationship for a Reason Other
than Retirement, Death or Disability

   9

9.5.       Rights in the Event of Death

   10

9.6.       Rights in the Event of Disability

   10

9.7.       Rights in the Event of Retirement

   10

9.8.       Limitations on Exercise of SAR

   10

10.    TRANSFERABILITY OF OPTIONS AND SARS

   10

10.1.     General Rule

   10

10.2.     Family Transfers

   10

 

i



--------------------------------------------------------------------------------

11.    RESTRICTED STOCK

   11

11.1.     Grant of Restricted Stock or Restricted Stock Units

   11

11.2.     Restrictions

   11

11.3.     Restricted Stock Certificates

   11

11.4.     Rights of Holders of Restricted Stock

   12

11.5.     Rights of Holders of Restricted Stock Units

   12

11.6.     Termination of Employment or Other Relationship for a Reason Other
than Death, Disability or Retirement

   12

11.7.     Rights in the Event of Death

   12

11.8.     Rights in the Event of Disability

   12

11.9.     Rights in the Event of Retirement

   13

11.10.  Delivery of Shares and Payment Therefor

   13

12.    UNRESTRICTED STOCK

   13

13.    PARACHUTE LIMITATIONS

   13

14.    REQUIREMENTS OF LAW

   13

14.1.     General

   13

14.2.     Rule 16b-3

   14

15.    AMENDMENT AND TERMINATION OF THE PLAN

   14

16.    EFFECT OF CHANGES IN CAPITALIZATION

   14

16.1.     Changes in Stock

   14

16.2.     Reorganization, Sale of Assets or Sale of Stock

   15

16.3.     Adjustments

   16

16.4.     No Limitations on Company

   16

17.    DISCLAIMER OF RIGHTS

   16

18.    NONEXCLUSIVITY OF THE PLAN

   16

19.    WITHHOLDING TAXES

   16

20.    CAPTIONS

   17

21.    OTHER PROVISIONS

   17

22.    NUMBER AND GENDER

   17

23.    SEVERABILITY

   17

24.    GOVERNING LAW

   17

25.    SECTION 409A

   17

 

ii



--------------------------------------------------------------------------------

TREX COMPANY, INC. 2005 STOCK INCENTIVE PLAN

Trex Company, Inc., a Delaware corporation (the “Company”), sets forth herein
the terms of the Trex Company, Inc. 2005 Stock Incentive Plan (the “Plan”),
formerly known as the Trex Company, Inc. Amended and Restated 1999 Stock Option
and Incentive Plan, as follows:

 

1. PURPOSE

The Plan is intended to enhance the Company’s ability to attract and retain
highly qualified officers, key employees, outside directors and other persons,
and to motivate such officers, key employees, outside directors and other
persons to serve the Company and its affiliates (as defined herein) and to
expend maximum effort to improve the business results and earnings of the
Company, by providing to such officers, key employees, outside directors and
other persons an opportunity to acquire or increase a direct proprietary
interest in the operations and future success of the Company. To this end, the
Plan provides for the grant of stock options, restricted stock, restricted stock
units, unrestricted stock and stock appreciation rights in accordance with the
terms hereof. Stock options granted under the Plan may be non-qualified stock
options or incentive stock options, as provided herein, except that stock
options granted to outside directors and all Service Providers shall in all
cases be non-qualified stock options.

 

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

 

2.1. “Affiliate” of, or person “affiliated” with, a person means any company or
other trade or business that controls, is controlled by or is under common
control with such person within the meaning of Rule 405 of Regulation C under
the Securities Act.

 

2.2. “Amendment and Restatement Date” means the date on which the Plan, as
herein amended and restated and adopted by the Board on March 8, 2005, is
approved by the Company’s stockholders.

 

2.3. “Award Agreement” means the stock option agreement, restricted stock
agreement, restricted stock unit agreement, stock appreciation right agreement
or other written agreement between the Company and a Grantee that evidences and
sets out the terms and conditions of a Grant.

 

2.4. “Board” means the Board of Directors of the Company.

 

2.5. “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

 

2.6. “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall consist of no fewer than two members of
the Board, none of whom shall be an officer or other salaried employee of the
Company or any affiliate of the Company.

 

2.7. “Company” means Trex Company, Inc., a Delaware corporation.

 

2.8. “Effective Date” means the date designated by the Board in its resolution
adopting the Plan.

 

2.9. “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

 

2.10.

“Fair Market Value” means the closing price of a share of Stock reported on the
New York Stock Exchange (“NYSE”) on the date Fair Market Value is being
determined, provided that if there should be no closing price reported on such
date, the Fair Market Value of a share of Stock on such date shall be deemed
equal to the closing price as reported by the NYSE for the last preceding date
on which sales of shares were reported. Notwithstanding the foregoing, in the
event that the shares of Stock are listed upon more than one established stock
exchange, Fair Market Value means the closing price of a share of Stock reported
on the exchange that trades the largest volume of shares on such date. If the
Stock is not at the

 

1



--------------------------------------------------------------------------------

 

time listed or admitted to trading on a stock exchange, Fair Market Value means
the mean between the lowest reported bid price and highest reported asked price
of the Stock on the date in question in the over-the-counter market, as such
prices are reported in a publication of general circulation selected by the
Board and regularly reporting the market price of Stock in such market. If the
Stock is not listed or admitted to trading on any stock exchange or traded in
the over-the-counter market, Fair Market Value shall be as determined in good
faith by the Board.

 

2.11. “Grant” means an award of an Option, Restricted Stock, Restricted Stock
Unit, Unrestricted Stock, or Stock Appreciation Right under the Plan.

 

2.12. “Grant Date” means, as determined by the Board or authorized Committee,
(i) the date as of which the Board or such Committee approves a Grant or
(ii) such other date as may be specified by the Board or such Committee.

 

2.13. “Grantee” means a person who receives or holds an Option, Restricted
Stock, Restricted Stock Unit, Stock Appreciation Right or Unrestricted Stock
under the Plan.

 

2.14. “Immediate Family Members” means the spouse, children, grandchildren,
parents and siblings of the Grantee.

 

2.15. “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code.

 

2.16. “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.

 

2.17. “Option Price” means the purchase price for each share of Stock subject to
an Option.

 

2.18. “Outside Director” means a member of the Board who is not an officer or
employee of the Company or any Subsidiary.

 

2.19. “Plan” means this Trex Company, Inc. 2005 Stock Incentive Plan (formerly
known as the Trex Company, Inc. Amended and Restated 1999 Stock Option and
Incentive Plan), as amended from time to time.

 

2.20. “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.

 

2.21. “Restricted Period” means the period during which Restricted Stock or
Restricted Stock Units are subject to restrictions or conditions pursuant to
Section 11.2 hereof.

 

2.22. “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to
Section 11 hereof, that are subject to restrictions and to a risk of forfeiture.

 

2.23. “Restricted Stock Unit” means a unit awarded to a Grantee pursuant to
Section 11 hereof, which represents a conditional right to receive a share of
Stock in the future, and which is subject to restrictions and to a risk of
forfeiture.

 

2.24. “Retirement” means termination of employment with the Company and its
Subsidiaries on or after age 65.

 

2.25. “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

 

2.26. “Service Provider” means a consultant or adviser to the Company, a manager
of the Company’s properties or affairs, or other similar service provider or
Affiliate of the Company, and employees of any of the foregoing, as such persons
may be designated from time to time by the Board pursuant to Section 6 hereof.

 

2.27. “Stock” means the common stock, par value $0.01 per share, of the Company.

 

2.28. “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
pursuant to Section 9 hereof.

 

2.29. “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

 

2



--------------------------------------------------------------------------------

2.30. “Termination Date” means the date upon which an Option shall terminate or
expire, as set forth in Section 8.3 hereof.

 

2.31. “Unrestricted Stock” means an award of Stock granted to a Grantee pursuant
to Section 12 hereof.

 

3. ADMINISTRATION OF THE PLAN

 

  3.1. Board

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation,
bylaws and applicable law. The Board shall have full power and authority to take
all actions and to make all determinations required or provided for under the
Plan, any Grant or any Award Agreement, and shall have full power and authority
to take all such other actions and make all such other determinations not
inconsistent with the specific terms and provisions of the Plan that the Board
deems to be necessary or appropriate to the administration of the Plan, any
Grant or any Award Agreement. All such actions and determinations shall be by
the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation, bylaws and applicable law. The
interpretation and construction by the Board of any provision of the Plan, any
Grant or any Award Agreement shall be final and conclusive. As permitted by law,
the Board may delegate its authority under the Plan to a member of the Board or
an executive officer of the Company; provided, however, that, unless otherwise
provided by resolution of the Board, only the Board or the Committee may make a
Grant to an executive officer of the Company and establish the number of shares
of Stock that may be subject to Grants with respect to any fiscal period.

 

  3.2. Committee.

The Board from time to time may delegate to a Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 hereof and in other applicable provisions of the Plan, as
the Board shall determine, consistent with the Company’s certificate of
incorporation, bylaws and applicable law. In the event that the Plan, any Grant
or any Award Agreement provides for any action to be taken or determination to
be made by the Board, such action may be taken by or such determination may be
made by the Committee if the power and authority to do so has been delegated to
the Committee by the Board as provided for in this Section 3.2. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive. As permitted by law, the
Committee may delegate the authority delegated to it under the Plan to a member
of the Board of Directors or an executive officer of the Company; provided,
however, that, unless otherwise provided by the Board, only the Board or the
Committee may make a Grant to a Reporting Person of the Company and establish
the number of shares of Stock that may be subject to Grants during any fiscal
period.

 

  3.3. Grants.

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority (i) to designate Grantees, (ii) to determine the types of
Grants to be made to a Grantee, (iii) to determine the number of shares of Stock
to be subject to a Grant, (iv) to establish the terms and conditions of each
Grant, including, but not limited to, the Option Price of any Option, the nature
and duration of any restriction or condition (or provision for lapse thereof,
including lapse relating to a change in control of the Company) relating to the
vesting, exercise, transfer or forfeiture of a Grant or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options, (v) to prescribe the form of each Award
Agreement evidencing a Grant, and (vi) to make Grants alone, in addition to, in
tandem with, or in substitution or exchange for any other Grant or any other
award granted under another plan of the Company or a Subsidiary. Such authority
specifically includes the authority, in order to effectuate the purposes of the
Plan but without amending the Plan, to modify Grants to eligible individuals who
are foreign nationals or are individuals who are employed outside the United
States to recognize differences in local law, tax policy or custom. As a

 

3



--------------------------------------------------------------------------------

condition to any subsequent Grant, the Board shall have the right, at its
discretion, to require Grantees to return to the Company any Grants previously
awarded under the Plan. Subject to the terms and conditions of the Plan, any
such subsequent Grant shall be upon such terms and conditions as are specified
by the Board at the time the subsequent Grant is made.

The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of or in conflict with any non-competition agreement, any
agreement prohibiting solicitation of employees or clients of the Company or any
affiliate thereof or any confidentiality obligation with respect to the Company
or any affiliate thereof or otherwise in competition with the Company, to the
extent specified in such Award Agreement applicable to the Grantee. Furthermore,
the Company may annul a Grant if the Grantee is an employee of the Company or an
affiliate thereof and is terminated “for cause” as defined in the applicable
Award Agreement. The Board may permit or require the deferral of any award
payment, subject to such rules and procedures as it may establish, which may
include provisions for the payment or crediting of interest or dividend
equivalents, including converting such credits into deferred Stock equivalents.

Without the approval of the stockholders of the Company, no amendment or
modification may be made to an outstanding Option or SAR which reduces the
Option Price or SAR grant price, either by lowering the Option Price or SAR
grant price or by canceling the outstanding Option or SAR and granting a
replacement Option or SAR with a lower Option Price or SAR grant price, as the
case may be, provided, that, appropriate adjustments may be made to outstanding
Options and SARs pursuant to Section 16 hereof.

 

  3.4. No Liability.

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant or Award
Agreement.

 

  3.5. Applicability of Rule 16b-3.

Those provisions of the Plan that make express reference to Rule 16b-3 under the
Exchange Act shall apply only to Reporting Persons.

 

  3.6. Termination of Employment or Other Relationship.

(i) Whether a termination of a Grantee’s employment or other relationship with
the Company and its Subsidiaries shall have occurred and whether such
termination is by reason of “permanent and total disability” (within the meaning
of Section 22(c)(3) of the Code) shall be determined by the Board, whose
determination shall be final and conclusive.

(ii) Whether a leave of absence or leave on military or government service shall
constitute a termination of employment or other relationship for purposes of the
Plan shall be determined by the Board, whose determination shall be final and
conclusive.

(iii) For purposes of the Plan, a termination of employment or other
relationship shall not be deemed to occur if the Grantee is immediately
thereafter employed with the Company, a Subsidiary or a Service Provider, or is
engaged as a Service Provider or an Outside Director.

 

4. STOCK SUBJECT TO THE PLAN

 

  4.1. Aggregate Limitation.

(i) Subject to adjustment as provided in Section 16 hereof, the aggregate number
of shares of Stock available for issuance under the Plan pursuant to Options or
other Grants shall be three million one hundred and fifty thousand
(3,150,000) Shares. Shares may be authorized but unissued shares, treasury
shares or issued and outstanding shares that are purchased in the open market.

 

4



--------------------------------------------------------------------------------

(ii) Any shares of Stock granted under the Plan which are forfeited to the
Company because of the failure to meet an award contingency or condition shall
again be available for issuance pursuant to new awards granted under the Plan.
Any shares of Stock covered by an award (or portion of an award) granted under
the Plan which is forfeited or canceled, expires or is settled in cash shall be
deemed not to have been issued for purposes of determining the maximum number of
shares of Stock available for issuance under the Plan.

(iii) If any Option is exercised by tendering shares of Stock, by withholding
shares of Stock subject to the Option being exercised, by tendering or
withholding shares of Stock, either actually or by attestation, to the Company
as full or partial payment in connection with the exercise of an Option or a
stock option under any prior plan of the Company as hereinabove described, only
the number of shares of Stock issued net of the shares of Stock tendered or
withheld shall be deemed issued for purposes of determining the maximum number
of shares of Stock available for issuance under the Plan. In the case of a SAR,
only the actual number of shares of Stock issued upon exercise of the SAR shall
be deemed issued for purposes of determining the maximum number of shares of
Stock available for issuance under the Plan. Shares of Stock issued under the
Plan through the settlement, assumption or substitution of outstanding awards or
obligations to grant future awards resulting from the acquisition of another
entity shall not reduce the maximum number of shares available for issuance
under the Plan.

(iv) The number of shares of Stock reserved under this Section 4 shall be
increased by the number of any shares of Stock that are repurchased by the
Company with Option Proceeds (as defined herein) in respect of the exercise of
an Option; provided, however, that the number of shares of Stock contributed to
the number of shares of Stock reserved under this Section 4 in respect of the
use of Option Proceeds for repurchase shall not be greater than the number
obtained by dividing the amount of such Option Proceeds by the Fair Market Value
on the date of exercise of the applicable Option. “Option Proceeds” means, with
respect to an Option, the sum of (x) the Option Price paid in cash, if any, to
purchase shares of Stock under such Option, plus (y) the value of all federal,
state and local tax deductions to which the Company is entitled with respect to
the exercise of such Option, determined using the highest Federal tax rate
applicable to corporations and a blended tax rate for state and local taxes
based on the jurisdictions in which the Company does business and giving effect
to the deduction of state and local taxes for Federal tax purposes.

(v) The number of shares of Stock available for grant as incentive stock options
shall not exceed three million one hundred and fifty thousand (3,150,000),
subject to adjustment as provided in Section 16 hereof, and shall not be
increased by reason of the application of subsection (iii) or (iv) of this
Section 4.1.

 

  4.2. Application of Aggregate Limitation.

The Board may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustments if the number of shares of Stock
actually delivered differs from the number of shares of Stock previously counted
in connection with a Grant.

 

  4.3. Per-Grantee Limitation.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act:

(i) no person eligible for a Grant under Section 6 hereof may be awarded Options
and SARs under the Plan exercisable for greater than one hundred and fifty
thousand (150,000) shares of Stock in any single calendar year, except that in
the case of a newly hired employee, such limit shall be three hundred thousand
(300,000) shares of Stock (in each case, subject to adjustment as provided in
Section 16 hereof); and

 

5



--------------------------------------------------------------------------------

(ii) the maximum number of shares of Restricted Stock or Unrestricted Stock that
are earned based on achievement of performance objectives that may be awarded
under the Plan (including for this purpose any shares of Stock represented by
Restricted Stock Units) to any person eligible for a Grant under Section 11
hereof is seventy five thousand (75,000) shares of Stock in any single calendar
year, except that in the case of a newly hired employee, such limit shall be one
hundred and fifty thousand (150,000) shares of Stock (in each case, subject to
adjustment as provided in Section 16 hereof).

 

5. EFFECTIVE DATE AND TERM OF THE PLAN

 

  5.1. Effective Date.

The Plan prior to its amendment and restatement herein was originally effective
as of the Effective Date. The Plan as herein amended and restated was approved
by the Board on March 8, 2005 and shall be effective as of date the Plan is
approved by the Company’s stockholders. If the stockholders of the Company fail
to approve the Plan as herein amended and restated within one year after the
date the Plan as herein amended and restated was approved by the Board, any
Awards made hereunder in excess of the number of shares available for Awards
under the Plan prior to its amendment and restatement shall be null and void and
of no effect, and the applicable terms of the Plan shall be the terms in effect
immediately prior to the Plan’s amendment and restatement. The amendment and
restatement of the Plan shall have no effect on Grants made under the Plan prior
to the Amendment and Restatement Date.

 

  5.2. Term.

The Plan shall expire on the tenth anniversary of the Amendment and Restatement
Date.

 

6. PERMISSIBLE GRANTEES

 

  6.1. Employees and Service Providers.

Subject to the provisions of Section 6.3 hereof, Grants may be made under the
Plan to any employee of the Company or any Subsidiary, including any such
employee who is an officer or director of the Company, to an Outside Director,
to a Service Provider or employee of a Service Provider providing, or who has
provided, services to the Company or any Subsidiary, and to any other individual
whose participation in the Plan is determined by the Board to be in the best
interests of the Company, as the Board shall determine and designate from time
to time.

 

  6.2. Multiple Grants.

An eligible person may receive more than one Grant, subject to such restrictions
as are provided herein.

 

  6.3. LIMITATIONS ON GRANTS OF INCENTIVE STOCK OPTIONS

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.

 

7. AWARD AGREEMENT

Each Grant pursuant to the Plan shall be evidenced by an Award Agreement, in
such form or forms as the Board shall from time to time determine. Award
Agreements issued from time to time or at the same time need

 

6



--------------------------------------------------------------------------------

not contain similar provisions but shall be consistent with the terms of the
Plan. Each Award Agreement evidencing a Grant of Options shall specify whether
such Options are intended to be non-qualified stock options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
non-qualified stock options.

 

8. OPTIONS

 

  8.1. Option Price.

The Option Price of each Option shall be no less than the Fair Market Value of a
share of Stock on the date of grant and stated in the Award Agreement evidencing
such Option; provided, however, that in the event that a Grantee would otherwise
be ineligible to receive an Incentive Stock Option by reason of the provisions
of Sections 422(b)(6) and 424(d) of the Code (relating to ownership of more than
ten percent (10%) of the Company’s outstanding shares of Stock), the Option
Price of an Option granted to such Grantee that is intended to be an Incentive
Stock Option shall be not less than one hundred ten percent (110%) of the Fair
Market Value of a share of Stock on the Grant Date. In no case shall the Option
Price of any Option be less than the par value of a share of Stock.

 

  8.2. Vesting.

Subject to Sections 8.3 and 16 hereof, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement, provided, however,
that subject to earlier vesting as otherwise provided herein, the vesting period
shall be a minimum of three (3) years. For purposes of this Section 8.2,
fractional numbers of shares of Stock subject to an Option shall be rounded down
to the next nearest whole number.

 

  8.3. Option Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years (eleven
years if the Grantee shall terminate employment or other service due to death in
the tenth year of the Option term) from the date such Option is granted, or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Board and thereafter stated in the Award
Agreement relating to such Option; provided, however, that in the event that the
Grantee would otherwise be ineligible to receive an Incentive Stock Option by
reason of the provisions of Sections 422(b)(6) and 424(d) of the Code (relating
to ownership of more than ten percent (10%) of the outstanding shares of Stock),
an Option granted to such Grantee that is intended to be an Incentive Stock
Option shall not be exercisable after the expiration of five years from its date
of grant.

 

  8.4. Termination of Employment or Other Relationship for a Reason Other than
Retirement, Death or Disability.

Unless otherwise provided by the Board, upon the termination of a Grantee’s
employment or other relationship with the Company and its Subsidiaries other
than by reason of death, “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code) or Retirement, any Option or portion thereof held
by such Grantee that has not vested in accordance with the provisions of
Section 8.2 hereof shall terminate immediately, and any Option or portion
thereof that has vested in accordance with the provisions of Section 8.2 hereof
but has not been exercised shall terminate at the close of business on the 90th
day following the Grantee’s termination of employment or other relationship (or,
if such 90th day is a Saturday, Sunday or holiday, at the close of business on
the next preceding day that is not a Saturday, Sunday or holiday). Upon
termination of an Option or portion thereof, the Grantee shall have no further
right to purchase shares of Stock pursuant to such Option or portion thereof.

 

7



--------------------------------------------------------------------------------

  8.5. Rights in the Event of Death.

Unless otherwise provided by the Board, if a Grantee dies while employed by or
providing services to the Company or its Subsidiaries, all Options granted to
such Grantee that have not previously terminated shall fully vest on the date of
death, and the executors or administrators or legatees or distributees of such
Grantee’s estate shall have the right, at any time within five years after the
date of such Grantee’s death and prior to termination of the Option pursuant to
Section 8.3 hereof, to exercise any Option held by such Grantee at the date of
such Grantee’s death.

 

  8.6. Rights in the Event of Disability.

Unless otherwise provided by the Board, if a Grantee’s employment or other
relationship with the Company or its Subsidiaries is terminated by reason of the
“permanent and total disability” (within the meaning of Section 22(e)(3) of the
Code) of such Grantee, such Grantee’s Options that have not previously
terminated shall fully vest, and shall be exercisable for a period of five years
after such termination of employment or other relationship, subject to earlier
termination of the Option as provided in Section 8.3 hereof.

 

  8.7. Rights in the Event of Retirement.

Unless otherwise provided by the Board, if a Grantee’s employment or other
relationship with the Company is terminated by reason of the Grantee’s
Retirement, all Options granted to such Grantee that have not previously
terminated shall fully vest on the date of Retirement, and the Grantee shall
have the right, at any time within five years after the date of such Grantee’s
Retirement and prior to termination of the Option pursuant to Section 8.3
hereof, to exercise any Option held by such Grantee at the date of such
Grantee’s Retirement.

 

  8.8. Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein, or after ten years following the
date upon which the Option is granted (except as provided in Section 8.3 hereof
in the case of death of the Grantee), or after the occurrence of an event
referred to in Section 16 hereof which results in termination of the Option.

 

  8.9. Method of Exercise.

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, addressed to the attention of the Board. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares of Stock for which the Option is being exercised. The minimum number of
shares of Stock with respect to which an Option may be exercised, in whole or in
part, at any time shall be the lesser of (i) 100 shares or such lesser number
set forth in the applicable Award Agreement and (ii) the maximum number of
shares of Stock available for purchase under the Option at the time of exercise.
Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option shall be made (i) in cash or in cash equivalents
acceptable to the Company; (ii) to the extent permitted by law and at the
Board’s discretion, through the actual or constructive tender to the Company of
shares of Stock, which shares of Stock, if acquired from the Company, shall have
been held for at least six months prior to such tender if necessary to avoid
negative accounting treatment (or such shorter period as the Board may approve)
and which shall be valued, for purposes of determining the extent to which the
Option Price has been paid thereby, at their Fair Market Value on the date of
exercise; or (iii) to the extent permitted by law and at the Board’s discretion,
by a combination of the methods described in clauses (i) and (ii) or any other
method permitted by law that is approved by the Board. An attempt to exercise
any Option granted hereunder other than as set forth above shall be invalid and
of no force and effect.

 

8



--------------------------------------------------------------------------------

  8.10. Rights as a Stockholder; Dividend Equivalents.

Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to such individual. Except as provided in Section 16 hereof, no
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date of such issuance. However, the Board may,
on such conditions as it deems appropriate, provide that a Grantee will receive
a benefit in lieu of cash dividends that would have been payable on any or all
shares of Stock subject to the Grant if such shares of Stock had been
outstanding. Without limitation, the Board may provide for payment to the
Grantee of amounts representing such dividends, either currently or in the
future, or for the investment of such amounts on behalf of the Grantee.

 

  8.11. Delivery of Stock Certificates.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a Stock
certificate or certificates evidencing such Grantee’s ownership of the shares of
Stock subject to the Option. Notwithstanding any other provision of this Plan to
the contrary, the Company may elect to satisfy any requirement under this Plan
for the delivery of stock certificates through the use of book-entry.

 

9. STOCK APPRECIATION RIGHTS

 

  9.1. SAR Price.

A SAR shall confer on the Grantee a right to receive, upon exercise thereof, the
excess of (x) the Fair Market Value of one share of Stock on the date of
exercise over (y) the grant price of the SAR, as determined by the Board. The
grant price of a SAR shall not be less than the Fair Market Value of a share of
Stock on the Grant Date.

 

  9.2. Vesting, and Terms and Conditions Governing SARs.

The Board shall determine the time or times at which and the circumstances under
which a SAR may be exercised in whole or in part (including exercise based on
achievement of performance objectives or future service requirements), the time
or times at which and the circumstances under which a SAR shall cease to be
exercisable, the method of exercise, the method of settlement, the form of
consideration payable in settlement, whether or not a SAR shall be in tandem or
in combination with any other Grant, and any other terms and conditions of any
SAR provided, however, that subject to earlier vesting as otherwise provided
herein, the vesting period shall be minimum of three (3) years.

 

  9.3. SAR Term

Each SAR granted under the Plan shall terminate upon the expiration of ten years
(eleven years if the Grantee shall terminate employment or other service due to
death in the tenth year of the SAR term) from the date such SAR is granted, or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Board and thereafter stated in the Award
Agreement relating to such SAR.

 

  9.4. Termination of Employment or Other Relationship for a Reason Other than
Retirement, Death or Disability.

Unless otherwise provided by the Board, upon the termination of a Grantee’s
employment or other relationship with the Company and its Subsidiaries other
than by reason of death, “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code) or Retirement, any SAR or portion thereof held by
such Grantee that has not vested shall terminate immediately, and any SAR or
portion thereof that has vested

 

9



--------------------------------------------------------------------------------

but has not been exercised shall terminate at the close of business on the 90th
day following the Grantee’s termination of employment or other relationship (or,
if such 90th day is a Saturday, Sunday or holiday, at the close of business on
the next preceding day that is not a Saturday, Sunday or holiday).

 

  9.5. Rights in the Event of Death.

Unless otherwise provided by the Board, if a Grantee dies while employed by or
providing services to the Company or its Subsidiaries, all SARs granted to such
Grantee that have not previously terminated shall fully vest on the date of
death, and the executors or administrators or legatees or distributees of such
Grantee’s estate shall have the right, at any time within five years after the
date of such Grantee’s death and prior to termination of the SAR pursuant to
Section 9.2 hereof, to exercise any SAR held by such Grantee at the date of such
Grantee’s death.

 

  9.6. Rights in the Event of Disability.

Unless otherwise provided by the Board, if a Grantee’s employment or other
relationship with the Company is terminated by reason of the “permanent and
total disability” (within the meaning of Section 22(e)(3) of the Code) of such
Grantee, such Grantee’s SARs that have not previously terminated shall fully
vest, and shall be exercisable for a period of five years after such termination
of employment or other relationship, subject to earlier termination of the SAR
as provided in Section 9.2 hereof. Whether a termination of employment or other
relationship is considered to be by reason of “permanent and total disability”
for purposes of the Plan shall be determined by the Board, whose determination
shall be final and conclusive.

 

  9.7. Rights in the Event of Retirement.

Unless otherwise provided by the Board, if a Grantee’s employment or other
relationship with the Company or its Subsidiaries is terminated by reason of the
Grantee’s Retirement, all SARs granted to such Grantee that have not previously
terminated shall fully vest on the date of Retirement, and the Grantee shall
have the right, at any time within five years after the date of such Grantee’s
Retirement and prior to termination of the SAR pursuant to Section 9.2 hereof,
to exercise any SAR held by such Grantee at the date of such Grantee’s
Retirement.

 

  9.8. Limitations on Exercise of SAR.

Notwithstanding any other provision of the Plan, in no event may any SAR be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein, or after ten years following the
date upon which the SAR is granted (except as provided in Section 9.3 hereof in
the case of death of the Grantee), or after the occurrence of an event referred
to in Section 16 hereof which results in termination of the SAR.

 

10. TRANSFERABILITY OF OPTIONS AND SARS

 

  10.1. General Rule

Except as provided in Section 10.2 hereof, during the lifetime of a Grantee,
only the Grantee (or, in the event of legal incapacity or incompetency, the
Grantee’s guardian or legal representative) may exercise a SAR or Option. Except
as provided in Section 10.2 hereof, no Option or SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

 

  10.2. Family Transfers.

To the extent permitted by the Board and under such rules and conditions as may
be imposed by the Board, a Grantee may transfer all or part of an Option that is
not an Incentive Stock Option or a SAR to (i) any Immediate Family Member,
(ii) a trust or trusts for the exclusive benefit of any Immediate Family Member
or

 

10



--------------------------------------------------------------------------------

(iii) a partnership or limited liability company in which Immediate Family
Members are the only partners or members, provided that (x) there may be no
consideration for any such transfer, and (y) subsequent transfers of transferred
Options or SARs or transfers of an interest in a trust, partnership, or limited
liability company to which an Option or SAR has been transferred are prohibited
except those in accordance with this Section 10.2 or by will or the laws of
descent and distribution. Following such transfer, any such Option or SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to the transfer, provided that, for purposes of this
Section 10.2, the term “Grantee” shall be deemed to refer to the transferee. The
events of termination of employment or other relationship referred to in
Section 8.4 and Section 9.4 hereof shall continue to be applied with respect to
the original Grantee, following which the Option or SAR shall be exercisable by
the transferee only to the extent and for the periods specified in Section 8.4,
8.5, 8.6 or 8.7 hereof in the case of Options and Section 9.4, 9.5, 9.6 or 9.7
hereof in the case of SARs.

 

11. RESTRICTED STOCK

 

  11.1. Grant of Restricted Stock or Restricted Stock Units.

The Board from time to time may grant Restricted Stock or Restricted Stock Units
to persons eligible to receive Grants under Section 6 hereof, subject to such
restrictions, conditions and other terms as the Board may determine.

 

  11.2. Restrictions.

At the time a Grant of Restricted Stock or Restricted Stock Units is made, the
Board shall establish a period of time (the “Restricted Period”) applicable to
such Restricted Stock or Restricted Stock Units. Unless the Grant is being made
in consideration of compensation due under another plan, or unless vesting is
subject to performance, the Restricted Period will be a minimum of three years
(subject to the accelerated vesting provisions of Section 16 hereof). Each Grant
of Restricted Stock or Restricted Stock Units may be subject to a different
Restricted Period. At the time a Grant of Restricted Stock or Restricted Stock
Units is made, the Board may, in its sole discretion, prescribe restrictions in
addition to or other than the expiration of the Restricted Period, including the
satisfaction of corporate or individual performance objectives, which may be
applicable to all or any portion of the Restricted Stock or Restricted Stock
Units. Such performance objectives shall be established in writing by the Board
by not later than the 90th day of the period of service to which such
performance objectives relate and while the outcome is substantially uncertain.
Performance objectives may be stated either on an absolute or relative basis and
may be based on any of the following criteria: earnings per share, total
stockholder return, operating earnings, growth in assets, return on equity,
return on capital, market share, stock price, net income, cash flow, sales
growth (in general, by type of product and by type of customer), retained
earnings, completion of acquisitions, completion of divestitures and asset
sales, cost or expense reductions, introduction or conversion of product brands,
achievement of specified management information systems objectives, and any
combination of the foregoing performance objectives (e.g., cash flow return on
capital), provided that the performance period may be no less than one year.
Performance objectives may include positive results, maintaining the status quo
or limiting economic losses. Neither Restricted Stock nor Restricted Stock Units
may be sold, transferred, assigned, pledged or otherwise encumbered or disposed
of during the Restricted Period or prior to the satisfaction of any other
restrictions prescribed by the Board with respect to such Restricted Stock or
Restricted Stock Units.

 

  11.3. Restricted Stock Certificates.

The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, Stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date. The Board may provide in an Award Agreement that either (i) the
Secretary of the Company shall hold such certificates for the Grantee’s benefit
until such time as the Restricted Stock is forfeited to the Company or the
restrictions lapse, or (ii) such certificates shall be delivered to the

 

11



--------------------------------------------------------------------------------

Grantee, provided, however, that such certificates shall bear a legend or
legends complying with the applicable securities laws and regulations and making
appropriate reference to the restrictions imposed under the Plan and the Award
Agreement.

 

  11.4. Rights of Holders of Restricted Stock.

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such shares of Stock and the right to receive
any dividends declared or paid with respect to such shares of Stock. The Board
may provide that any dividends paid on Restricted Stock must be reinvested in
shares of Stock, which may or may not be subject to the same vesting conditions
and restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

 

  11.5. Rights of Holders of Restricted Stock Units.

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock Units shall have no rights as stockholders of the Company. The Board may
provide in an Award Agreement evidencing a Grant of Restricted Stock Units that
the holder of such Restricted Stock Units shall be entitled to receive, upon the
Company’s payment of a cash dividend on its outstanding shares of Stock, a cash
payment for each Restricted Stock Unit held equal to the per-share dividend paid
on the shares of Stock. Such Award Agreement may also provide that such cash
payment will be deemed reinvested in additional Restricted Stock Units at a
price per unit equal to the Fair Market Value of a share on the date that such
dividend is paid.

 

  11.6. Termination of Employment or Other Relationship for a Reason Other than
Death, Disability or Retirement.

Unless otherwise provided by the Board, upon the termination of a Grantee’s
employment or other relationship with the Company and its Subsidiaries, in
either case other than, in the case of individuals, by reason of death,
“permanent and total disability” (within the meaning of Section 22(e)(3) of the
Code), or Retirement, any Restricted Stock or Restricted Stock Units held by
such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of Restricted Stock or Restricted Stock Units, the
Grantee shall have no further rights with respect to such Grant, including, but
not limited to, any right to vote Restricted Stock or any right to receive
dividends with respect to Restricted Stock or Restricted Stock Units.

 

  11.7. Rights in the Event of Death.

Unless otherwise provided by the Board, if a Grantee dies while employed by the
Company or its Subsidiaries or while serving as a Service Provider, all
Restricted Stock or Restricted Stock Units granted to such Grantee shall, if
vesting is based solely on continued service, fully vest on the date of death,
or if vesting is based in whole or part on performance, shall be immediately
forfeited to the extent not yet vested. Upon such vesting, the shares of Stock
represented thereby shall be deliverable in accordance with the terms of the
Plan to the executors, administrators, legatees or distributees of the Grantee’s
estate.

 

  11.8. Rights in the Event of Disability.

Unless otherwise provided by the Board, if a Grantee’s employment or other
relationship with the Company or its Subsidiaries or a Service Provider, or
service as a Service Provider, is terminated by reason of the “permanent and
total disability” (within the meaning of Section 22(e)(3) of the Code) of such
Grantee, such Grantee’s then unvested Restricted Stock or Restricted Stock Units
shall, if vesting is based solely on continued service, fully vest and be paid
on the date of termination, or if vesting is based in whole or part on
performance, shall be immediately forfeited to the extent not yet vested.

 

12



--------------------------------------------------------------------------------

  11.9. Rights in the Event of Retirement.

Unless otherwise provided by the Board, if a Grantee’s employment with the
Company or its Subsidiaries is terminated by reason of Retirement, all
Restricted Stock or Restricted Stock Units granted to such Grantee shall, if
vesting is based solely on continued service, fully vest and be paid on the date
of termination, or if vesting is based in whole or part on performance, shall be
immediately forfeited to the extent not yet vested.

 

  11.10. Delivery of Shares and Payment Therefor.

Upon the expiration or termination of the Restricted Period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
Restricted Stock or Restricted Stock Units shall lapse, and, unless otherwise
provided in the Award Agreement, upon payment by the Grantee to the Company, in
cash or by check, of the greater of (i) the aggregate par value of the shares of
Stock represented by such Restricted Stock or Restricted Stock Units or (ii) the
purchase price, if any, specified in the Award Agreement relating to such
Restricted Stock or Restricted Stock Units, a certificate for such shares shall
be delivered, free of all such restrictions, to the Grantee or the Grantee’s
beneficiary or estate, as the case may be.

 

12. UNRESTRICTED STOCK

The Board may, in its sole discretion, grant Stock (or sell Stock at par value
or such other higher purchase price determined by the Board) free of
restrictions other than those required under federal or state securities laws
(“Unrestricted Stock”) to persons eligible to receive grants under Section 6
hereof. Unrestricted Stock may be granted or sold as described in the preceding
sentence in respect of past services or other valid consideration in lieu of any
cash compensation due to such Grantee, or in satisfaction of a performance share
award payable in Stock and earned based on the satisfaction of one or more of
the performance objectives enumerated in Section 11.2 hereof with respect to
Restricted Stock and Restricted Stock Units.

 

13. PARACHUTE LIMITATIONS

If the Grantee is a “disqualified individual” (as defined in Section 280G(c) of
the Code), any Option, Restricted Stock, Restricted Stock Unit or SAR and any
other right to receive any payment or benefit under the Plan shall not vest or
become exercisable (i) to the extent that the right to vest or any other right
to any payment or benefit, taking into account all other rights, payments or
benefits to or for the Grantee, would cause any payment or benefit to the
Grantee under the Plan to be considered a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Company under any Award Agreements, the
Plan, and all other rights, payments or benefits to or for the Grantee would be
less than the maximum after-tax amount that could be received by the Grantee
without causing the payment or benefit to be considered a Parachute Payment. In
the event that, but for the provisions of this Section 13, the Grantee would be
considered to have received a Parachute Payment under any Award Agreements that
would have the effect of decreasing the after-tax amount received by the Grantee
as described in clause (ii) of the preceding sentence, then the Grantee shall
have the right, in the Grantee’s sole discretion, to designate any rights,
payments or benefits under any Award Agreements, the Plan, any other agreements
and any benefit arrangements to be reduced or eliminated so as to avoid having
the payment or benefit to the Grantee under any Award Agreements be deemed to be
a Parachute Payment. The Award Agreement, or any agreement entered into by the
Grantee with the Company before or after the date of grant, may provide for
different treatment of Grants than is set forth in this Section 13 in the event
that the Grantee is a disqualified individual.

 

14. REQUIREMENTS OF LAW

 

  14.1. General.

The Company shall not be required to sell or issue any shares of Stock under any
Grant if the sale or issuance of such shares of Stock would constitute a
violation by the Grantee, any other person exercising a right

 

13



--------------------------------------------------------------------------------

emanating from such Grant, or the Company of any provision of any law or
regulation of any governmental authority, including, without limitation, any
federal or state securities laws or regulations. If at any time the Company
shall determine, in its discretion, that the listing, registration or
qualification of any shares of Stock subject to a Grant upon any securities
exchange or under any governmental regulatory body is necessary or desirable as
a condition of, or in connection with, the issuance or purchase of shares of
Stock hereunder, no shares of Stock may be issued or sold to the Grantee or any
other person exercising a right emanating from such Grant unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Grant.
Without limiting the generality of the foregoing, upon the exercise of any
Option or any SAR that may be settled in shares of Stock or the delivery of any
Restricted Stock or shares of Stock underlying Restricted Stock Units, unless a
registration statement under the Securities Act is in effect with respect to the
shares of Stock covered by such Grant, the Company shall not be required to sell
or issue such shares of Stock unless the Board has received evidence
satisfactory to it that the Grantee or any other person exercising a right
emanating from such Grant may acquire such shares of Stock pursuant to an
exemption from registration under the Securities Act. Any such determination by
the Board shall be final, binding and conclusive. The Company may, but shall in
no event be obligated to, register any securities covered hereby pursuant to the
Securities Act. The Company shall not be obligated to take any affirmative
action in order to cause the exercise of an Option or a SAR or the issuance of
shares of Stock pursuant to the Plan to comply with any law or regulation of any
governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option (or SAR that may be settled in shares of Stock) shall
not be exercisable until the shares of Stock covered by such Option (or SAR) are
registered or are exempt from registration, the exercise of such Option (or SAR)
under circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.

 

  14.2. Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Grants
pursuant to the Plan and the exercise of Options and SARs granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, such provision or action shall be deemed
inoperative to the extent permitted by law and deemed advisable by the Board,
and shall not affect the validity of the Plan. In the event that Rule 16b-3 is
revised or replaced, the Board may exercise its discretion to modify the Plan in
any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.

 

15. AMENDMENT AND TERMINATION OF THE PLAN

The Board may, at any time and from time to time, amend, suspend or terminate
the Plan as to any shares of Stock as to which Grants have not been made;
provided, that, any amendment that materially increases the benefits available
under the Plan or which is required to be submitted for stockholder approval by
applicable law, rule or regulation (including, without limitation, rules of the
NYSE) shall be adopted subject to stockholder approval. Except as permitted
under this Section 15 or Section 16 hereof, no amendment, suspension or
termination of the Plan shall, without the consent of the Grantee, alter or
impair rights or obligations under any Grant theretofore awarded under the Plan.

 

16. EFFECT OF CHANGES IN CAPITALIZATION

 

  16.1. Changes in Stock.

Subject to Section 16.2 hereof, in the event of any merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock dividend,
spin-off, split-up, share combination or other change in the corporate structure
of the Company affecting the shares of Stock, (a) such adjustment shall be made
in the number and class of shares which may be delivered under Section 4 hereof
and the Grant limits under Section 4 hereof, and in the

 

14



--------------------------------------------------------------------------------

number and class of or price of shares subject to outstanding Grants as may be
determined to be appropriate and equitable by the Board, in its sole discretion,
to prevent dilution or enlargement of existing rights; and (b) the Board or, if
another legal entity assumes the obligations of the Company hereunder, the board
of directors, compensation committee or similar body of such other legal entity
shall either (i) make appropriate provision for the protection of outstanding
Grants by the substitution on an equitable basis of appropriate equity interests
or awards similar to the Grants, provided that the substitution neither enlarges
nor diminishes the value and rights under the Grants, or (ii) upon written
notice to the Grantees, provide that Grants shall be exercised distributed,
canceled or exchanged for value pursuant to such terms and conditions (including
the waiver of any existing terms or conditions) as shall be specified in the
notice. Any adjustment of an Incentive Stock Option under this Section 16.1
shall be made in such a manner so as not to constitute a “modification” within
the meaning of Section 424(h)(3) of the Code. The conversion of any convertible
securities of the Company shall not be treated as a change in the corporate
structure of the Company affecting the shares of Stock. Subject to any contrary
language in an Award Agreement evidencing a Grant of Restricted Stock, any
restrictions applicable to such Restricted Stock shall apply as well to any
replacement shares received by the Grantee as a result of the merger,
reorganization or other transaction referred to in this Section 16.1.

 

  16.2. Reorganization, Sale of Assets or Sale of Stock.

Upon the dissolution or liquidation of the Company or upon a merger,
consolidation or reorganization of the Company with one or more other entities
in which the Company is not the surviving entity, or upon a sale of
substantially all of the assets of the Company to another entity, or upon any
transaction (including, without limitation, a merger or reorganization in which
the Company is the surviving entity) approved by the Board that results in any
person or entity (or person or entities acting as a group or otherwise in
concert) owning eighty percent (80%) or more of the combined voting power of all
classes of securities of the Company, (i) all outstanding Restricted Stock and
Restricted Stock Units shall be deemed to have vested, and all restrictions and
conditions applicable to such Restricted Stock and Restricted Stock Units shall
be deemed to have lapsed, immediately prior to the occurrence of such
transaction, and (ii) all Options and SARs outstanding hereunder shall become
immediately exercisable for a period of fifteen days immediately prior to the
scheduled consummation of such transaction. Any exercise of an Option or SAR
during such fifteen-day period shall be conditioned upon the consummation of the
transaction and shall be effective only immediately before the consummation of
the transaction.

This Section 16.2 shall not apply to any transaction to the extent that
(A) provision is made in writing in connection with such transaction for the
continuation of the Plan or the assumption of the Options, SARs, Restricted
Stock and Restricted Stock Units theretofore granted, or for the substitution
for such Options, SARs, Restricted Stock and Restricted Stock Units of new
options, stock appreciation rights, restricted stock and restricted stock units
covering the stock of a successor entity, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kinds of shares or units and
exercise prices, in which event the Plan and Options, SARs, Restricted Stock and
Restricted Stock Units theretofore granted shall continue in the manner and
under the terms so provided or (B) a majority of the full Board determines that
such transaction shall not trigger application of the provisions of this
Section 16.2 and limited by any “change in control” provision in any employment
agreement or Award Agreement applicable to the Grantee. Upon consummation of any
such transaction, the Plan and all outstanding but unexercised Options and SARs
shall terminate, except to the extent provision is made in writing in connection
with such transaction for the continuation of the Plan or the assumption of such
Options and SARs theretofore granted, or for the substitution for such Options
and SARs of new options and stock appreciation rights covering the shares of a
successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kinds of shares or units and exercise prices,
in which event the Plan and Options and SARs theretofore granted shall continue
in the manner and under the terms so provided. The Board shall send written
notice of an event that will result in such a termination to all individuals who
hold Options and SARs not later than the time at which the Company gives notice
thereof to its stockholders.

 

15



--------------------------------------------------------------------------------

  16.3. Adjustments.

Adjustments under this Section 16 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final and conclusive. No fractional shares or other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

 

  16.4. No Limitations on Company.

The making of Grants pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
consolidate, dissolve or liquidate, or to sell or transfer all or any part of
its business or assets.

 

17. DISCLAIMER OF RIGHTS

No provision in the Plan or in any Grant or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any affiliate thereof, or to interfere in any way with any
contractual or other right or authority of the Company or Service Provider
either to increase or decrease the compensation or other payments to any
individual at any time, or to terminate any employment or other relationship
between any individual and the Company or any affiliate thereof. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement or employment agreement, no Grant
awarded under the Plan shall be affected by any change of duties or position of
the Grantee, so long as such Grantee continues to be a director, officer,
consultant or employee of the Company. The obligation of the Company to pay any
benefits pursuant to the Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any participant or beneficiary
under the terms of the Plan. No Grantee shall have any of the rights of a
stockholder with respect to the shares of Stock subject to an Option or SAR
except to the extent such shares of Stock shall have been issued upon the
exercise of the Option or SAR.

 

18. NONEXCLUSIVITY OF THE PLAN

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of Stock options
otherwise than under the Plan.

 

19. WITHHOLDING TAXES

The Company or a Subsidiary, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state or local
taxes of any kind required by law to be withheld with respect to the vesting of
or other lapse of restrictions applicable to Restricted Stock or Restricted
Stock Units or upon the exercise of an Option or SAR or the grant of
Unrestricted Stock. At the time of such vesting, lapse or exercise, the Grantee
shall pay to the Company or the Subsidiary, as the case may be, any amount that
the Company or the Subsidiary may reasonably determine to be necessary to
satisfy such withholding obligation. Subject to the prior approval of the
Company or the Subsidiary, which may be withheld by the Company or the
Subsidiary, as the case may be, in its sole discretion, the Grantee may elect to
satisfy such obligations, in whole or in part, (i) by causing the Company or the
Subsidiary to withhold shares of Stock otherwise issuable to the Grantee or
(ii) by delivering to the Company or the Subsidiary shares of Stock already
owned by the Grantee. The shares of Stock so delivered or withheld shall have an
aggregate Fair Market Value equal to such

 

16



--------------------------------------------------------------------------------

withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Subsidiary as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 19 may
satisfy such Grantee’s withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirement.

 

20. CAPTIONS

The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

 

21. OTHER PROVISIONS

Each Grant awarded under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 

22. NUMBER AND GENDER

With respect to words used in this Plan, the singular form shall include the
plural form and, the masculine gender shall include the feminine gender, as the
context requires.

 

23. SEVERABILITY

If any provision of the Plan or any Award Agreement shall be finally determined
to be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.

 

24. GOVERNING LAW

The validity and construction of this Plan and the instruments evidencing the
Grants awarded hereunder shall be governed by the laws of the State of Delaware
(without giving effect to the choice of law provisions thereof).

 

25. SECTION 409A

To the extent that the Board determines that a Grantee would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of Code as a result of any provision of any Grant, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional tax. The Board shall determine the nature and
scope of any such amendment.

* * * *

The Plan prior to its amendment and restatement herein was duly adopted and
approved by the Board of Directors of the Company as of the 12th day of March,
1999 and by the stockholders of the Company on the 7th day of April, 1999. The
Plan, as amended and restated herein, was approved by the Board of Directors of
the Company as of the 8th day of March, 2005 and by the stockholders of the
Company as of the 21st day of April, 2005. The Plan was subsequently amended by
the Board of Directors of the Company on the 12th day of September, 2005, the
13th day of March, 2008, and the 7th day of May, 2008, and approved by the
stockholders of the Company on the 7th day of May, 2008.

 

17